Ewing, C.,
Dissenting. — I concur in the opinion in this case, except as to its conclusion concerning the item of $1318.75. This suit was on Hickman’s official bond to recover money alleged to be due the county for .“fees for all services of whatever character, done in his official capacity,” etc., received by him over and above what is allowed by law. Sec. 5626, R. S. 1879. The state can recover nothing more. The securities on his bond are liable for nothing more. It is admitted that this item was not received by him in his official capacity. The plaintiff’s petition in the two counts where these items are claimed, are identical, and the answer to each count is identical. In the one, the three hundred and six dollars item, the court below allowed the credit. In the other it is refused. The thirteen hundred and eighteen dollars item arose under an old bond, and if Hickman is liable for this sum his bondsmen on the bond in suit were not. It required no further evidence as to the $1300 item than the written stipulation that this certain sum was not received by Hickman in his official capacity. The county is not legally entitled to this money and ought not to recover it. In my opinion Hickman and his securities ought to have credit for $1318.75.